DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 25 July 2022 has been entered.
Disposition of claims:
	Claims 1 and 36 have been amendment.
	Claims 2-8, 14-24, 30-31, 34-35, and 39 are cancelled.
	Claims 1, 9-13, 25-29, 32-33, 36-38, and 40-44 are pending.
The amendment to claim 1 has overcome the rejections of claims 1, 9-13, 25-27, 29, and 32-33 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) set forth in the last Office action as well as the rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), and further in view of Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 36 has overcome the rejections of claims 36-38 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1, 9-13, 25-27, 29, and 32-33 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) set forth in the last Office action as well as the rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), and further in view of Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejections of claims 36-38 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see paragraphs 1-4 of p. 21 of the reply filed 25 July 2022, with respect to the rejection of claims 44 and 40-41 under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2017/0069848 A1) (hereafter “Zeng”) set forth in the last Office action have been fully considered and are persuasive.  The the rejection of claims 44 and 40-41 under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2017/0069848 A1) (hereafter “Zeng”) set forth in the last Office action has been withdrawn. 

Applicant's arguments, see the final paragraph of p. 23 through the 2nd paragraph of p. 24 of the reply filed 25 July 2022 with respect to the rejection of claims 1, 9, 13, 25-26, 29, and 40-44 under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2017/0069848 A1) (hereafter “Zeng”), Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova ‘516”), Chen et al. (US 2010/0184942 A1) (hereafter “Chen”), and Kai et al. (US 2010/0187977) (hereafter “Kai”) have been fully considered but they are not persuasive.
Applicant argues that Zeng is not prior art under either 35 U.S.C. § 102(a)(1) or 35 U.S.C. § 102(a)(2). Applicant argues that the earliest priority date of the instant application is 6 April 2015. 
The priority date of a CIP case is determined on a claim by claim basis. While claims 44 and 40-41 contain only subject matter that is present in the parent applications (giving these claims a priority date of at least 8 March 2016, rendering Zeng not prior art for these claims), the remainder of the claims contain subject matter not supported by the parent applications. Specifically, a second compound that has the structure of the instant Formula IV. Therefore, the remainder of the claims cannot claim priority to the parent applications. Additionally, this subject matter is not supported by the provisional applications. The pending claims other than 44 and 40-41, have an effectively filed date of 12 April 2018. These claims cannot claim priority to the earlier applications. Therefore, Zeng is prior art under both 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-13, 25-27, 29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”).
Regarding claims 1, 9-11, 13, and 25-26: Lee discloses the compounds shown below that can be used as a host material in the light-emitting layer of an organic light-emitting device along with a light-emitting dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.

    PNG
    media_image1.png
    564
    506
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    565
    578
    media_image2.png
    Greyscale

[AltContent: textbox (Lee’s Compound C-226)][AltContent: textbox (Lee’s Compound C-166)]

The light emitting layer additionally comprises a 2nd host material {paragraph [0008]}.
Lee does not exemplify a compound in which the dibenzofuran groups of Lee's compounds C-166 or C-226 are bonded directly to the indolocarbazole skeleton.
However, both Lee's compounds C-166 and C-226 have the structure of Lee's Formula 1, shown below {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226)}.
[AltContent: textbox (Lee’s formula (1))]
    PNG
    media_image3.png
    734
    868
    media_image3.png
    Greyscale


Where both of Lee's compounds C-166 and C-226 have Ar4 of Lee's formula (1) as dibenzothiophene, and L1 of Lee's formula (1) as phenylene groups.
Lee teaches that L1 can be a single bond or a substituted or unsubstituted arylene group {paragraph [0010]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified both of Lee's compounds C-166 and C-226 by substituting a single bond in place of the phenylene linking groups bonding the dibenzothiophene groups to the indolocarbazole skeletons, based on the teachings of Lee. The substitution would have been one known element for another known element and would have led to results similar to those of Lee's compounds C-166 and C-226. See MPEP 2143(I)(B). The selection of a single bond would have been a choice from a finite number of identified, predictable solutions (the described options for L1 of Lee’s formula (1)), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
The resultant compound would have a substituent at the position of the instant R4 that is heteroaryl that is dibenzofuran.
Lee does not exemplify that the instant R2 is one of alkyne, halogen, silyl, nitro, heteroaryl, or a combination thereof.
However, both Lee's compounds C-166 and C-226 have the structure of Lee's Formula 1, shown below {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226)}.
[AltContent: textbox (Lee’s formula (1))]
    PNG
    media_image3.png
    734
    868
    media_image3.png
    Greyscale


Where Ar2 can be hydrogen, halogen, silyl, or heteroaryl among others {paragraph [0011]}. Thus, halogen, silyl, and heteroaryl were known alternatives to hydrogen for Ar2 of Lee.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Lee by substituting a halogen, a silyl group, or a heteroaryl group in place of a hydrogen that corresponds to the instant R2, based on the teaching of Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of a halogen, a silyl group, or a heteroaryl group would have been a choice from a finite number of identified, predictable solutions (the exemplified groups that can be Ar2 of Lee), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Lee does not exemplify a specific OLED comprising one of Lee’s modified Compound C-166 and Lee’s modified Compound C-226.
However, as outlined above, Lee teaches that the compounds can be used as host materials for a light-emitting dopant in a light-emitting layer of an OLED {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.)}.
Lee teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer comprising the light-emitting layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}.
Lee further teaches that the light-emitting layer comprises a 2nd host material {paragraphs [0008]-[0013]: The compound having the structure of formula 2 is a co-host material.}.
At the time the invention was effectively filed, it would have been obvious to have further modified the compounds of Lee shown above to be comprised in the light-emitting layer of the device described by Lee as one of the host materials for the light-emitting material, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Lee does not exemplify a device comprising one of Lee’s modified Compound C-166 and Lee’s modified Compound C-226 in addition to a 2nd host material having the structure of the instant Formula IV.
However, Lee teaches that the 2nd host can have the structure shown below {(paragraphs [0008]-[0013]: The compound having the structure of formula 2 is a co-host material.), (paragraph [0036]: The compounds having the structure of formula 2 are exemplified by compounds H2-1 through H2-495.), (p. 80, Compound H2-41), (paragraph [0062] and Table 2: Examples 3-2 through 3-4 use Compound H2-41.)}.
[AltContent: textbox (Lee’s Compound H2-41)]
    PNG
    media_image4.png
    840
    684
    media_image4.png
    Greyscale


Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted the generalized 2nd host material of Lee for Lee’s Compound H2-41, based on the teaching of Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Lee’s Compound H2-41 would have been one from a finite number of identified, predictable solutions exemplified by Lee in device examples, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
The host materials of the light emitting layer of the resultant device would have been a composition of Lee’s Compound H2-41 and one of the modified Lee’s Compound C-166 and the modified Lee’s Compound C-226.

Regarding claim 12: Lee teaches all of the features with respect to claim 1, as outlined above.
Lee does not exemplify a device comprising one of Lee’s modified Compound C-166 and Lee’s modified Compound C-226 in addition to a 2nd host material having have the structure of one of the compounds of the current claim 12.
However, Lee teaches the compound shown below as a co-host material of a light-emitting layer of an organic light-emitting device that is a triazine compound {(paragraphs [0008]-[0013]: The compound having the structure of formula 2 is a co-host material.), (paragraph [0036]: The compounds having the structure of formula 2 are exemplified by compounds H2-1 through H2-495.), (p. 86, Compound H2-72)}.
[AltContent: textbox (Lee’s Compound H2-72)] 
    PNG
    media_image5.png
    771
    710
    media_image5.png
    Greyscale


Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted Lee’s Compound H2-72 in place of Lee’s Compound H2-41, based on the teaching of Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Lee’s Compound H2-72 would have been one from a finite number of identified, predictable solutions exemplified by Lee in device examples, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 27: Lee teaches all of the limitations with respect to claims 1 and 25, as outlined above.
Lee does not teach a specific device comprising the modified compounds of Lee and a specific phosphorescent dopant.
Lee further discloses that the organic layer can further comprise a phosphorescent emissive dopant having the structure shown below {(paragraphs [0038]-[0041]: The light-emitting dopant can be an iridium complex.), (paragraph [0056] and Table 1: An iridium complex comprised in the light emitting layer can be D-1.), (paragraph [0045]: The light-emitting dopant can be Compound D-1 shown below)}.
[AltContent: textbox (Lee’s Compound D-1)] 
    PNG
    media_image6.png
    889
    496
    media_image6.png
    Greyscale


Where in Lee’s Compound D-1, Y1-Y8 are C; Ra is methyl and phenyl; Rb is hydrogen.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Lee by using Lee’s Compound D-1 as the light-emitting material, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Lee’s Compound D-1 would have been one from a finite number of identified, predictable solutions exemplified by Lee in device examples, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 29: Lee teaches all of the limitations with respect to claim 25, as outlined above.
As outlined above, the organic layer is an emissive layer, and the compound of Formula I or Formula II is a host material. An emissive layer and the host materials that are contained in the emissive layer must necessarily transport charges to the light-emitting dopant. Therefore, the emissive layer can be equated with a transporting layer and the compound of Formula I or Formula II is a transporting material.

Regarding claims 32-33: Lee all of the limitations with respect to claim 25, as outlined above.
Lee does not disclose a specific consumer product comprising the OLED taught by Lee.
However, Lee teaches that the OLED is incorporated into a consumer product that is a lighting system or a display system {paragraph [0054]: The organic electroluminescent device can be used to produce a display system or a lighting system.}. Any lighting system would be a light for interior or exterior illumination and/or signaling.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light-emitting device by applying it to a lighting system or a display system, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to select suitable and optimum light-emitting devices to be used to make a consumer device such as a display system or a lighting system in order to produce optimal display systems or lighting systems.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) as applied to claim 25 above, and further in view of Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claim 28: Lee teaches all of the features with respect to claim 25, as outlined above.
Lee does not teach a blocking layer comprising the compound having the structure of the instant Formula II as a blocking material in a blocking layer.
Jang teaches an OLED comprising a compound such as the compound shown below that are useful as the material of an electron transport layer {(paragraphs [0045]-[0047]: Jang teaches an OLED comprising the compounds having the structure of Jang’s Formula 1 in an electron transporting layer.), (paragraph [0239]: The compounds having the structure of Formula 1 are exemplified by the compounds represented by Formulae 1-1 to 1-627 and 2-1 to 2-363), (p. 17, the Compound represented by Formula 1-8, shown below), (paragraph [0349] and Table 3; Example 1-2 uses the Compound represented by Jang’s Formula 1-8)}.
[AltContent: textbox (Jang’s Formula 1-8)]
    PNG
    media_image7.png
    492
    496
    media_image7.png
    Greyscale


Jang teaches that the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer, improving light emitting efficiency and the stability of the OLED {paragraph [0051]}.
Jang further teaches that the compounds having the structure of Jang’s Formula 1-8 have low crystallinity because it is an asymmetric material enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life {paragraphs [0124]-[0128]}.
Lee teaches that the OLED of Lee can comprise an electron transport layer and/or a hole blocking layer {paragraph [0040]}, and that the electron transport layer can be located adjacent to and in contact with the light-emitting layer on the cathode side {paragraph [0056]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device taught by Lee by including Jang’s compound having the structure of Jang’s Formula 1-8 in an electron transport layer located adjacent to and in contact with the light-emitting layer on the cathode side of the OLED of Lee, based on the teaching of Jang and Lee. The motivation for doing so would have been to use a compound with low crystallinity, enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life, that can block holes from the light-emitting layer in an electron transport layer of the device of Lee, based on the teaching of Jang.
Lee does not teach that the OLED of Lee comprises a composition of the host materials of the light-emitting layer and the compound of Jang’s Formula 1-8 of the electron transport layer.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest electron transporting layer comprising the materials of the light-emitting layer and the electron transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}.
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Lee and Jang by including a mixed layer between the electron transport layer and the light-emitting layer comprising the material of the electron transport layer and the material of the light-emitting layer, based on the teachings of Seo et al. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al.
The resulting mixed layer would comprise the modified Compounds C-166 or C-226 of Lee described above, the 2nd host of Lee described above, and the compound of Formula 1-8 of Jang. 
As outlined above, the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer. The mixed layer contains the modified Compounds C-166 or C-226 of Lee described above, the 2nd host of Lee described above, and the compound of Formula 1-8 of Jang. Therefore, the mixed layer would have hole blocking properties and can be equated with a blocking layer. The materials of the mixed layer (including the modified compounds of Lee—the compound of Formula I or Formula II) can thus be equated with blocking materials as they are the materials of a blocking layer.

Claims 1, 9, 13, 25-26, 29, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2017/0069848 A1) (hereafter “Zeng”), Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova ‘516”), Chen et al. (US 2010/0184942 A1) (hereafter “Chen”), and Kai et al. (US 2010/0187977) (hereafter “Kai”).
Regarding claims 1, 9, 13, 25-26, and 42-43: Zeng discloses the compounds shown below {(paragraphs [0020]-[0026], [0035]-[0041], [0049]-[0059], and [0096]-[0103]: The disclosure of Zeng relates to a composition comprising a first compound and a second compound where the first compound has the structure of Formula I of Zeng.), (paragraph [0123]: The first compound of the composition of Zeng is exemplified by compounds HA1 to HA93), (p. 23, Compound HA12)}.

    PNG
    media_image8.png
    831
    1070
    media_image8.png
    Greyscale

Zeng does not exemplify a compound similar to Zeng’s compound shown above except for having a terphenyl group in place of the phenyl substituent.
However, Zeng teaches the compound of Zeng shown above is a first compound of the disclosure of Zeng, the first compounds of Zeng having the structure of Formula 1 of Zeng, shown below {paragraphs [0020]-[0026], [0035]-[0041], [0049]-[0059], and [0096]-[0103]: The disclosure of Zeng relates to a composition comprising a first compound and a second compound where the first compound has the structure of Formula I of Zeng.}.

    PNG
    media_image9.png
    500
    1224
    media_image9.png
    Greyscale

Where X1 can be N-R6; X2 can be a single bond; G2 and R6 can be aryl or heteroaryl {paragraphs [0022], [0026], [0037], [0041], [0055], [0059], [0099], and [0103]}.
In the Compound of Zeng, G2 can be described as being phenyl, and R6 can be described as being dibenzoselenophene {(paragraphs [0022], [0026], [0037], [0041], [0055], [0059], [0099], and [0103]: G2 and R6 can be aryl or heteroaryl.), (paragraph [0090]: Aryl can be phenyl or triphenyl.), (paragraph [0091]: Heteroaryl can be dibenzoselenophene.), (paragraph [0112]: G2 can be phenyl or terphenyl.)}.
Zeng describes that G2 can be terphenyl in addition to phenyl {(paragraphs [0022], [0026], [0037], [0041], [0055], [0059], [0099], and [0103]: G2 and R6 can be aryl or heteroaryl.), (paragraph [0090]: Aryl can be phenyl or triphenyl.), (paragraph [0112]: G2 can be phenyl or terphenyl.)}.
Terphenyl groups are exemplified in compounds {p. 14, Compound A18; p. 14; Compound A24; p. 22, Compound HA6; p. 22, Compound HA7; p. 25, Compound HA26; p. 25, Compound, HA27; p. 28, Compound HA50}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Zeng shown above by substituting a terphenyl group in place of the phenyl group, based on the teaching of Zeng. The modification would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of terphenyl would have been one from a finite number of identified, predictable solutions—the exemplified and named substituents of Zeng—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituents to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Zeng does not exemplify a compound similar to the compound of Zeng shown above except for having a bonding arrangement of the indolocarbazole fused ring structure having the same orientation as in the structure of the instant Formula I or Formula II.
However, as outlined above, Zeng teaches the compound of Zeng shown above is a first compound of the disclosure of Zeng, the first compounds of Zeng having the structure of Formula 1 of Zeng, shown below {paragraphs [0020]-[0026], [0035]-[0041], [0049]-[0059], and [0096]-[0103]: The disclosure of Zeng relates to a composition comprising a first compound and a second compound where the first compound has the structure of Formula I of Zeng.}.

    PNG
    media_image9.png
    500
    1224
    media_image9.png
    Greyscale


As can be seen above, the first compounds of Zeng can have various bonding orientations around the ring G1, which is benzene in the compound of Zeng shown above. These different bonding orientations would be position isomers of each other.
The bonding orientation of the indolocarbazole fused ring structure of the instant Formula I is exemplified by several exemplified compounds of Zeng {p. 21, Compound C10; pp. 30-32, Compounds HA65-HA83}.
Therefore, the modified compound of Zeng is a position isomer with similar compounds in which a bonding arrangement of the indolocarbazole fused ring structure is the same as the orientation in the structure of the instant Formula I.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the compound of Zeng shown above such that the bonding arrangement of the indolocarbazole fused ring structure is the same as the orientation in the structure of the instant Formula I. A compound in which the bonding arrangement of the indolocarbazole fused ring structure is the same as the orientation in the structure of the instant Formula I would represent a position isomer of the modified compound of Zeng. One of ordinary skill in the art would expect that iridium complexes having each respective structure would act in similar manner. Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Zeng does not teach a specific device comprising the compound of Zeng described above.
However, Zeng teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraphs [0035]-[0048] and [0133]-[0145]}.
Zeng teaches that the organic layer comprises the first compound of Zeng and a second compound that is a metal complex {paragraphs [0035]-[0048] and [0133]-[0145]}.
Zeng teaches that the organic layer can be a light emitting layer and the first compound, which is an indol-fused compound, is a host material and the metal complex is a phosphorescent emissive dopant {paragraphs [0096] and [0145]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Zeng by incorporating it into the device of Zeng described above as a host material of the light emitting layer, based on the teaching of Zeng. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Zeng does not teach that the light emitting layer comprises an additional host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material {paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
Chen teaches that dibenzoselenophene derivatives are hole transporting materials {paragraph [0031]}.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Galan by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Zeng as modified by Kondakova ‘516 and Chen does not teach that the second host compound has the structure of the instant Formula IV.
Kai teaches the compound shown below for use as a host compound in an organic light-emitting device {(paragraphs [0019]-[0022]: The compounds of the disclosure have the structure of one of Kai’s formulas (1), (2), or (3).), (paragraphs [0023], [0039]-[0040]: The compound having the structure of one of Kai’s formulas (1), (2), or (3) is used as a host compound of a light-emitting layer in an organic light-emitting device.), (paragraph [0038]: The Compounds having the structure of one of Kai’s formulas (1), (2), or (3) are exemplified by Compounds (1) through (132).), (p. 4, Compound (3)), (paragraphs [0074]-[0076] and Table 3: Example 10)}.
[AltContent: textbox (Kai’s Compound (5))]
    PNG
    media_image10.png
    813
    980
    media_image10.png
    Greyscale


The compound above is a triazine compound. 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted the triazine compound that is the second compound of Feldman for Kai’s Compound (3), based on the teaching of Feldman and Kai. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Kai’s Compound (3) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 29: Zeng as modified by Kondakova, Chen, and Kai teaches all of the limitations with respect to claim 25, as outlined above.
As outlined above, the organic layer is an emissive layer, and the compound of Formula I or Formula II is a host material. An emissive layer and the host materials that are contained in the emissive layer must necessarily transport charges to the light-emitting dopant. Therefore, the emissive layer can be equated with a transporting layer and the compound of Formula I or Formula II is a transporting material.

Claims 1, 9, 13, 25-27, 29, 32-33, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2016/0293855 A1) (hereafter “Zeng ‘855”), Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova ‘516”), Chen et al. (US 2010/0184942 A1) (hereafter “Chen”), and Kai et al. (US 2010/0187977) (hereafter “Kai”).
Regarding claims 1, 9, 13, 25-26, and 42-43: Zeng discloses several compounds comprising dibenzoselenophene, an example of which is shown below {(paragraphs [0020]-[0026], [0035]-[0041], [0049]-[0059], and [0096]-[0103]: The disclosure of Zeng relates to a composition comprising a first compound and a second compound where the first compound has the structure of Formula I of Zeng.), (paragraph [0068]: The compound of Zeng ‘855 is exemplified the by the compounds on pp. 7-25), (p. 10, Compounds A21, A22, A23; p. 16, Compounds B18, B19, and B20)}.
[AltContent: textbox (Compound A22)]
    PNG
    media_image11.png
    412
    549
    media_image11.png
    Greyscale


Zeng ‘855 does not teach a specific device comprising the compound of Zeng described above.
However, Zeng ‘855 teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraphs [0025], [0070]-[0073]}.
Zeng teaches that the organic layer can be a light-emitting layer that comprises the compound of Zeng ‘855 and a second compound that is a phosphorescent emissive dopant that is a transition metal complex that can have any of the structures on pp. 26-27 of Zeng ‘855 {paragraphs [0070]-[0073]}.
Zeng ‘855 teaches that the compound of the disclosure of Zeng ‘855 is a host material of the light-emitting layer {paragraphs [0003], [0072], and [0130]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compounds of Zeng ‘855 described above by incorporating one of them into the device of Zeng ‘855 described above as a host material of the light emitting layer, based on the teaching of Zeng ‘855. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Zeng ‘855 does not teach that the light emitting layer comprises an additional host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material {paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
Chen teaches that dibenzoselenophene derivatives are hole transporting materials {paragraph [0031]}.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Zeng ‘855 by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Zeng ‘855 as modified by Kondakova ‘516 and Chen does not teach that the second host compound has the structure of the instant Formula IV.
Kai teaches the compound shown below for use as a host compound in an organic light-emitting device {(paragraphs [0019]-[0022]: The compounds of the disclosure have the structure of one of Kai’s formulas (1), (2), or (3).), (paragraphs [0023], [0039]-[0040]: The compound having the structure of one of Kai’s formulas (1), (2), or (3) is used as a host compound of a light-emitting layer in an organic light-emitting device.), (paragraph [0038]: The Compounds having the structure of one of Kai’s formulas (1), (2), or (3) are exemplified by Compounds (1) through (132).), (p. 4, Compound (3)), (paragraphs [0074]-[0076] and Table 3: Example 10)}.
[AltContent: textbox (Kai’s Compound (5))]
    PNG
    media_image10.png
    813
    980
    media_image10.png
    Greyscale


The compound above is a triazine compound. 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic electroluminescent device taught by Zeng ‘855 by substituting the generalized electron transporting host materials of Kondakova ‘516 for Kai’s Compound (3), based on the teaching of Kondakova ‘516 and Kai. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Kai’s Compound (3) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 27: Zeng ‘855 as modified by Kondakova ‘516, Chen, and Kai teaches all of the limitations with respect to claim 25, as outlined above.
Zeng ‘855 teaches that the metal complex having the structure described on pp. 26-27 of Zeng ‘855 have the same structures as the metal complexes of the current claim 27 {paragraph [0073]}. 

Regarding claim 29: Zeng ‘855 as modified by Kondakova ‘516, Chen, and Kai teaches all of the limitations with respect to claim 25, as outlined above.
As outlined above, the organic layer is an emissive layer, and the compound of Formula I or Formula II is a host material. An emissive layer and the host materials that are contained in the emissive layer must necessarily transport charges to the light-emitting dopant. Therefore, the emissive layer can be equated with a transporting layer and the compound of Formula I or Formula II is a transporting material.

Regarding claims 32-33: Zeng ‘855 as modified by Kondakova ‘516, Chen, and Kai teaches all of the limitations with respect to claim 25, as outlined above.
Zeng ‘855 does not disclose a specific consumer product comprising the OLED taught by Zeng ‘855 as modified by Kondakova ‘516, Chen, and Kai.
However, Zeng ‘855 teaches that the OLED of Lee can be incorporated into a consumer product that is a flat panel display {paragraphs [0039] and [0072]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light-emitting device taught by Zeng ‘855 as modified by Kondakova ‘516, Chen, and Kai by applying it to a flat panel display, based on the teaching of Zeng ‘855. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to select suitable and optimum light-emitting devices to be used to make a consumer device such as a display system or a lighting system in order to produce optimal display systems or lighting systems.

Claims 1, 9, 13, 25-27, 29, 32-33, 36-38, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2016/0293855 A1) (hereafter “Zeng ‘855”), Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova ‘516”), Chen et al. (US 2010/0184942 A1) (hereafter “Chen”), and Lee et al. (US 2017/0047527 A1) (hereafter “Lee”).
Regarding claims 1, 9, 13, 25-26, 36-37, and 42-43: Zeng discloses several compounds comprising dibenzoselenophene, an example of which is shown below {(paragraphs [0020]-[0026], [0035]-[0041], [0049]-[0059], and [0096]-[0103]: The disclosure of Zeng relates to a composition comprising a first compound and a second compound where the first compound has the structure of Formula I of Zeng.), (paragraph [0068]: The compound of Zeng ‘855 is exemplified the by the compounds on pp. 7-25), (p. 10, Compounds A21, A22, A23; p. 16, Compounds B18, B19, and B20)}.
[AltContent: textbox (Compound A22)]
    PNG
    media_image11.png
    412
    549
    media_image11.png
    Greyscale


Zeng ‘855 does not teach a specific device comprising the compound of Zeng described above.
However, Zeng ‘855 teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraphs [0025], [0070]-[0073]}.
Zeng teaches that the organic layer can be a light-emitting layer that comprises the compound of Zeng ‘855 and a second compound that is a phosphorescent emissive dopant that is a transition metal complex that can have any of the structures on pp. 26-27 of Zeng ‘855 {paragraphs [0070]-[0073]}.
Zeng ‘855 teaches that the compound of the disclosure of Zeng ‘855 is a host material of the light-emitting layer {paragraphs [0003], [0072], and [0130]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compounds of Zeng ‘855 described above by incorporating one of them into the device of Zeng ‘855 described above as a host material of the light emitting layer, based on the teaching of Zeng ‘855. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Zeng ‘855 does not teach that the light emitting layer comprises an additional host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material {paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
Chen teaches that dibenzoselenophene derivatives are hole transporting materials {paragraph [0031]}.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Zeng ‘855 by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Zeng ‘855 as modified by Kondakova ‘516 and Chen does not teach that the second host compound has the structure of the instant Formula IV.
Lee teaches compounds similar in structure to the compounds of Zeng ‘855 that can be used as host materials for a light-emitting dopant in a light-emitting layer of an OLED {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.)}.
Lee further teaches that the light-emitting layer comprises a 2nd host material {paragraphs [0008]-[0013]: The compound having the structure of formula 2 is a co-host material.}.
Lee teaches that the 2nd host can have the structure of one of Lee’s Compounds H2-47, H2-53, H2-54, H2-55, H2-69, H2-70, H2-83, H2-84, H2-85, H2-96, H2-97, H2-98, or H2-99 (H2-47 and H2-69 are shown below as representative examples) {(paragraphs [0008]-[0013]: The compound having the structure of formula 2 is a co-host material.), (paragraph [0036]: The compounds having the structure of formula 2 are exemplified by compounds H2-1 through H2-495.), (pp. 81-91, Compounds H2-47, H2-53, H2-54, H2-55, H2-69, H2-70, H2-83, H2-84, H2-85, H2-96, H2-97, H2-98, and H2-99)}.
[AltContent: textbox (Lee’s Compound H2-69)][AltContent: textbox (Lee’s Compound H2-47)] 
    PNG
    media_image12.png
    709
    704
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    841
    653
    media_image13.png
    Greyscale


Each of compounds H2-69, H2-70, H2-83, H2-84, and H2-85 meet proviso (a) of the current claim 36.
Each of compounds H2-47, H2-53, H2-54, H2-55, H2-96, H2-97, H2-98, and H2-99 meet proviso (b) of the current claim 36.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic electroluminescent device taught by Zeng ‘855 as modified by Kondakova ‘516 and Chen by substituting the generalized 2nd host material of Kondakova ‘516 for one of Lee’s Compounds H2-47, H2-53, H2-54, H2-55, H2-69, H2-70, H2-83, H2-84, H2-85, H2-96, H2-97, H2-98, or H2-99, based on the teaching of Kondakova ‘516 and Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of these compounds would have been one from a finite number of identified, predictable solutions exemplified by Lee in device examples, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
The host materials of the light emitting layer of the resultant device would have been a composition of one of Lee’s Compounds H2-47, H2-53, H2-54, H2-55, H2-69, H2-70, H2-83, H2-84, H2-85, H2-96, H2-97, H2-98, or H2-99 and one of the modified Lee’s Compound C-166 and the modified Lee’s Compound C-226.

Regarding claim 27: Zeng ‘855 as modified by Kondakova ‘516, Chen, and Lee teaches all of the limitations with respect to claim 25, as outlined above.
Zeng ‘855 teaches that the metal complex having the structure described on pp. 26-27 of Zeng ‘855 have the same structures as the metal complexes of the current claim 27 {paragraph [0073]}. 

Regarding claim 29: Zeng ‘855 as modified by Kondakova ‘516, Chen, and Lee teaches all of the limitations with respect to claim 25, as outlined above.
As outlined above, the organic layer is an emissive layer, and the compound of Formula I or Formula II is a host material. An emissive layer and the host materials that are contained in the emissive layer must necessarily transport charges to the light-emitting dopant. Therefore, the emissive layer can be equated with a transporting layer and the compound of Formula I or Formula II is a transporting material.

Regarding claims 32-33 and 38: Zeng ‘855 as modified by Kondakova ‘516, Chen, and Lee teaches all of the limitations with respect to claims 25 and 37, as outlined above.
Zeng ‘855 does not disclose a specific consumer product comprising the OLED taught by Zeng ‘855 as modified by Kondakova ‘516, Chen, and Kai.
However, Zeng ‘855 teaches that the OLED of Lee can be incorporated into a consumer product that is a flat panel display {paragraphs [0039] and [0072]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light-emitting device taught by Zeng ‘855 as modified by Kondakova ‘516, Chen, and Lee by applying it to a flat panel display, based on the teaching of Zeng ‘855. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to select suitable and optimum light-emitting devices to be used to make a consumer device such as a display system or a lighting system in order to produce optimal display systems or lighting systems.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,495,749. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 44: Claim 6 of U.S. Patent No. 11,495,749 discloses the compound shown below {Claim 6: Compound A21}.

    PNG
    media_image14.png
    404
    578
    media_image14.png
    Greyscale


Allowable Subject Matter
Claims 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As outlined in paragraphs 2-9 above, Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) is a representation of the closest prior art. However, Lee does not teach compounds in with the structure corresponding to R4 of the instant claim 44 is a fused ring structure containing selenophene.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786